UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 310 FIRST STREET, SE,MOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer","acceleratedfiler" and "smaller reporting company” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Smaller reporting company o Non-accelerated filer o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,584,107 shares of Common Stock outstanding as of April 28, -1- Table of Contents AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2009, December 31, 2008 and March 31, 2008 3 Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2009 and 2008 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 -2- Table of Contents Item 1. Financial Statements AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) March 31, December 31, March 31, 2009 2008 2008 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 54,758 $ 66,787 $ 63,401 Federal funds sold & interest bearing accounts 137,770 144,383 4,389 Investment securities available for sale, at fair value 344,032 367,894 295,801 Other investments 5,702 8,627 8,784 Loans 1,672,923 1,695,777 1,622,437 Less: allowance for loan losses 42,417 39,652 28,094 Loans, net 1,630,506 1,656,125 1,594,343 Premises and equipment, net 65,152 66,107 60,053 Intangible assets, net 3,485 3,631 4,509 Goodwill 54,813 54,813 54,675 Other assets 50,060 38,723 32,288 Total assets $ 2,346,278 $ 2,407,090 $ 2,118,243 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 207,686 $ 208,532 $ 199,692 Interest-bearing 1,820,998 1,804,993 1,584,599 Total deposits 2,028,684 2,013,525 1,784,291 Federal funds purchased & securities sold under agreements to repurchase 18,295 27,416 4,987 Other borrowings 7,000 72,000 74,500 Other liabilities 12,046 12,521 15,888 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 2,108,294 2,167,731 1,921,935 Stockholders' Equity Preferred stock, par value$1; 5,000,000 shares authorized; 52,000 shares issued 49,140 49,028 - Common stock, par value $1;30,000,000 shares authorized;14,915,209, 14,865,703 and 14,886,967issued 14,915 14,866 14,887 Capital surplus 86,141 86,038 82,920 Retained earnings 91,619 93,696 104,182 Accumulated other comprehensive income 6,956 6,518 5,093 Treasury stock, at cost, 1,331,102, 1,331,102 and 1,330,197 shares (10,787 ) (10,787 ) (10,774 ) Total stockholders' equity 237,984 239,359 196,308 Total liabilities and stockholders' equity $ 2,346,278 $ 2,407,090 $ 2,118,243 See notes to unaudited consolidated financial statements -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2009 2008 Interest Income Interest and fees on loans $ 25,727 $ 30,134 Interest on taxable securities 3,657 3,583 Interest on nontaxable securities 167 172 Interest on deposits in other banks and federal funds sold 66 200 Total Interest Income 29,617 34,089 Interest Expense Interest on deposits 12,155 14,142 Interest on other borrowings 494 1,487 Total Interest Expense 12,649 15,629 Net Interest Income 16,968 18,460 Provision for Loan Losses 7,912 3,200 Net Interest Income After Provision for Loan Losses 9,056 15,260 Noninterest Income Service charges on deposit accounts 3,035 3,316 Mortgage banking activity 763 869 Other service charges, commissions and fees 63 278 Gain on sale of securities 713 - Other noninterest income 922 379 Total Noninterest Income 5,496 4,842 Noninterest Expense Salaries and employee benefits 7,991 8,618 Equipment and occupancy expense 2,158 1,992 Amortization of intangible assets 146 293 Data processing and communication costs 1,627 1,523 Advertising and marketing expense 574 878 Other operating expenses 3,231 2,336 Total Noninterest Expense 15,727 15,640 (Loss)/Income Before Tax (Benefit)/Expense (1,175 ) 4,462 Applicable Income Tax (Benefit)/Expense (539 ) 1,496 Net (Loss)/Income (636 ) 2,966 Preferred Stock Dividends 589 - Net (Loss)/Income Available to Common Shareholders $ (1,225 ) $ 2,966 Other Comprehensive Income Net unrealized holding gain arising during period on investment securities available for sale, net of tax 2,762 871 Net unrealized gain on cash flow hedge arising during period, net of tax 789 1,593 Reclassification adjustment for (gains) included in net income, net of tax (463 ) - Comprehensive Income $ 1,863 $ 5,430 Basic (loss)/earnings per share $ (0.09 ) $ 0.22 Diluted (loss)/earnings per share $ (0.09 ) $ 0.22 Weighted average common shares outstanding: Basic 13,567 13,497 Diluted 13,567 13,560 Dividends declared per share $ 0.05 $ 0.14 See notes to unaudited consolidated financial statements. -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows From Operating Activities: Net Income/(Loss) $ (636 ) $ 2,966 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 865 741 Net loss on sale or disposal of premises and equipment (4 ) (46 ) Net gain/(loss) on sale of other real estate owned 161 (319 ) Provision for loan losses 7,912 3,200 Amortization of intangible assets 146 293 Other prepaids, deferrals and accruals, net 1,022 (4,958 ) Net cash provided by operating activities 9,466 1,877 Cash Flows From Investing Activities: Net decrease in federal funds sold & interest bearing deposits 6,612 7,633 Proceeds from maturities of securities available for sale 27,073 36,915 Purchase of securities available for sale (8,419 ) (39,132 ) Proceeds from sales of securities available for sale 5,351 - Net (increase)/decrease in loans 7,084 (8,388 ) Proceeds from sales of other real estate owned 934 6,457 Proceeds from sales of premises and equipment 1,647 275 Purchases of premises and equipment (1,553 ) (1,636 ) Net cash used in investing activities 38,729 2,124 Cash Flows From Financing Activities: Net increase in deposits 15,159 27,026 Net decrease in federal funds purchased & securities sold under agreements to repurchase (9,121 ) (9,718 ) Net decrease in other borrowings (65,000 ) (16,000 ) Dividends paid - preferred stock (589 ) - Dividends paid – common stock (679 ) (1,898 ) Purchase of treasury shares - (4 ) Proceeds from exercise of stock options 6 190 Net cashprovided by financing activities (60,224 ) (404 ) Net decrease in cash and due from banks $ (12,029 ) $ 3,597 Cash and due from banks at beginning of period 66,787 59,804 Cash and due from banks at end of period $ 54,758 $ 63,401 See notes to unaudited consolidated financial statements. -5- Table of Contents AMERIS BANCORP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 – BASIS OF PRESENTATION & ACCOUNTING POLICIES Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates 48 branches inGeorgia, Alabama, northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, each advisory board and senior managers make lending and community specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.The interim consolidated financial statements included herein are unaudited, but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented.All significant intercompany accounts and transactions have been eliminated in consolidation.The results of operations for the quarter ended March 31, 2009 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the financial statements and notes thereto and the report of our registered independent public accounting firm included in the Company’s Annual Report on Form 10-K for the yearended December 31, Certain amounts reported forthe periods ended March 31, 2008and December 31, 2008 have been reclassified to conform with the presentation as of March 31, 2009.These reclassifications had no effect on previously reported net income or stockholders' equity. Newly Adopted Accounting Pronouncements In March 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an Amendment of FASB Statement No. 133” (“SFAS 161”).This statement requires an entity to provide enhanced disclosures about how and why an entity uses derivative instruments, how derivative instruments and related items are accounted for under SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (SFAS 133”) and its related interpretations, and how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. SFAS 161 is intended to enhance the current disclosure framework in SFAS 133, by requiring the objectives for using derivative instruments be disclosed in terms of underlying risk and accounting designation. The goal of the Company’s interest rate risk management process is to minimize the volatility in the net interest margin caused by changes in interest rates.
